Citation Nr: 0426324	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder including as secondary to the service-
connected psoriasis.  




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the RO.  

The Board notes that a claim of service connection for a 
psychiatric disorder was denied by the Board in September 
1990 and an application to reopen this claim was denied by 
the RO in an unappealed December 1999 decision.  By September 
2000 rating decision, the RO reopened the claim of service 
connection for a psychiatric disorder, but then denied the 
claim on the merits.  

It is noted that, in July 2002, the Board undertook 
additional development in the veteran's claim pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002).  That 
provision has since been held invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board addressed the matter of new and material evidence 
in a July 2003 decision and determined that sufficient new 
and material evidence to reopen the claim had been received.  
See 38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett v. 
Brown, 8 Vet. App 1 (1995).  The Board then remanded the case 
for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service, including during a 
period of hospitalization in June and July of 1974.  

2.  The veteran's current bipolar disorder with depression is 
not shown to have been clinically manifest until many years 
after service.  

3.  The veteran's current bipolar disorder with depression is 
not shown to have been caused or aggravated by the service-
connected psoriasis.  



CONCLUSION OF LAW

The veteran's psychiatric disability manifested by a bipolar 
disorder with depression is not due to disease or injury that 
was incurred in or aggravated by service; nor may a psychosis 
be presumed to have been incurred in service; nor is the 
bipolar disorder with depression proximately due to or the 
result of the service-connected psoriasis.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107, 7104 (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.307, 3.309, 3.310 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of entitlement to service 
connection for a psychiatric disorder claimed as secondary to 
service-connected psoriasis.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  The veteran, moreover, has been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the July 2003 letter, the November 2000 Statement 
of the Case, and the November 2001, January 2002, and July 
2003 Supplemental Statements of the Case, he has been 
notified of the evidence needed to establish the benefit 
sought, and via the July 2003 October 2001 Supplemental 
Statement of the Case, he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA after initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  However, any defect in currently prescribed 
procedure must be considered to have been harmless.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows no 
complaints or findings referable to a psychiatric disorder.  

The April 1970 medical examination report reflected no 
psychiatric symptomatology.

In June and July 1974, the veteran was hospitalized.  The 
discharge diagnosis was that of bilateral pulmonary 
infiltrate, etiology unknown.  

No psychiatric complaints or findings were noted on July 1974 
separation medical examination.  

In September 1974, the veteran received a psychiatric 
evaluation pursuant to a request to be relieved of his 
obligation to the Naval Reserve on religious grounds.  The 
psychiatrist concluded that the veteran suffered from no 
mental or behavioral patterns.  In that month, the veteran's 
application to be relieved of his obligation to the Naval 
Reserve due to his recent conversion to the Jehovah's Witness 
faith was granted.  

In August and September 1989, the veteran was hospitalized 
for major depression and anxiety.  The veteran reported that 
he had been nervous for many years beginning after separation 
from the Navy.  He stated that "things had been okay until 
August 1, 1989" when he concluded that the purchase of a new 
van had been a big mistake.  His symptoms included those of 
crying, guilt, worry and anhedonia.  

A September 1989 private medical notation reflected emergency 
treatment for anxiety and depression.  

In a September 1990 decision, the Board denied the veteran's 
original claim of service connection for a psychiatric 
disorder.  At that time, the Board pointed out that the 
evidence did not indicate that the veteran had been treated 
for a psychiatric disorder in service and that the first 
post- service evidence of such a disorder was dated in August 
1989.  

A February 2000 outpatient treatment record from a VA 
dermatologist reflects that a review of the veteran's 
symptoms included depression with an onset "roughly" in the 
1970's.  

A March 2000 letter from a VA registered nurse practitioner 
indicates that the veteran has been diagnosed with a bipolar 
affective disorder with recurrent depression and was still 
being followed for the disorder.  

By May 2000 rating decision, the RO granted service 
connection for psoriasis.  

In a lay statement received in August 2000, an acquaintance 
of the veteran related that he met the veteran in the spring 
of 1974 just prior to the veteran's separation from service 
and recalled that the veteran was upset, scared and 
suspicious of the service department just prior to 
separation.  He thought that the veteran suffered from deep 
depression back in 1974 and that the service should have 
helped him at that time.  

In October 2000, the Navy rejected the veteran's application 
for correction of his service record.  In pertinent part, the 
Board of Correction of Naval Records (Board of Corrections) 
told the veteran that the "Board was not persuaded that [he] 
received psychiatric treatment during [his] service in the 
Navy, or that a record of such treatment should be created."  
The Board of Corrections stated that the veteran was 
evaluated by a psychiatrist in September 1974 and that no 
evidence of a psychiatric condition was noted at that time.  

In October 2001, a Navy Medical Corps Officer wrote that he 
had reviewed the veteran's hospitalization records dated from 
June to July 1974 and that there was no evidence of a 
clinically significant mental health issue during that 
period.  The Officer stated that a July 8, 1974 notation 
reflected that the veteran returned from liberty with 
"nerves relaxed" and had no further diarrhea.  This, 
according to the Officer, was the only indication of any 
"nervous disorder" during hospitalization.  

The Officer added that the veteran might have been 
experiencing stress in anticipation of separation and was 
suffering from no more than irritable bowel, which was common 
during situations of stress.  The Officer stated that the 
veteran was hospitalized due to an abnormal X-ray study and 
the ensuing concern that it represented tuberculosis.  

A lay statement dated in March 2002 indicated that the author 
met the veteran in 1974 and that the veteran experienced 
"serious bouts of depression."  

In a March 2002 written statement, the veteran asserted that 
his depression began in July 1974 while he was a patient at 
Portsmouth Naval Hospital.  

On December 2002 VA psychiatric examination report, the 
examiner stated that she had reviewed the veteran's service 
records.  The veteran complained of a decreased appetite and 
weight loss and was employed as a chimney sweep.  The veteran 
reported that he was taking various psychotropic medications.  

The veteran asserted that, since he "got sick in 1989," he 
had had a bad temper.  The examiner diagnosed bipolar 
affective disorder II with some symptoms of depression.  

The VA examiner stated based on her review of the record that 
there was no evidence that the veteran had a major depressive 
disorder or any form of a depressive disorder during the 
period of hospitalization in service in 1974.  She opined 
that it was not likely that the veteran had major depressive 
disorder at that time.  Finally, the VA examiner stated that 
she found no evidence that the veteran was suffering from a 
bipolar disorder or depressive disorder prior to 1989.  

In December 2003, a VA psychiatrist reviewed the record in 
order to issue an opinion regarding the etiology of the 
claimed psychiatric disorder.  The psychiatrist opined that, 
upon review of the medical evidence, that the veteran's 
bipolar affective disorder was not related to his service-
connected psoriasis.  



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran suffers from a chronic psychiatric disorder.  He 
has been diagnosed variably with bipolar disorder, bipolar 
affective disorder, depression, and anxiety; he takes 
psychotropic medication to control his symptomatology.  A 
present disability is a prerequisite to the granting of 
service connection.  See Gilpin, supra.  In addition to a 
present disability, however, the evidence must reflect a 
nexus between that disability and service or another service-
connected disability.  Id.; 38 C.F.R. §§ 3.303, 3.310.  

In this regard, the Board finds no competent evidence to 
support the veteran's assertions or the submitted lay 
statements that he had an innocently acquired psychiatric 
disability or related manifestations in service or for many 
years thereafter.  The December 2002 VA examiner found no 
evidence in the record that the veteran had had a bipolar 
disorder or depressive disorder prior to 1989 when the 
veteran was first hospitalized for nervous manifestations.  

In dealing with the matter of secondary service connection, 
pursuant to the December 2003 psychiatric opinion, the Board 
finds no competent evidence that the currently demonstrated 
psychiatric disability manifested by a bipolar disorder with 
depression is caused or aggravated by the service-connected 
psoriasis.  

As such, service connection for a psychiatric disorder on a 
secondary basis is denied.  38 C.F.R. § 3.310.  The Board 
notes that the veteran has no service-connected disabilities 
other than psoriasis.  

The veteran might believe that there is some correlation 
between his service-connected psoriasis and his psychiatric 
conditions.  The veteran, however, is not qualified to 
provide medical opinions upon which the Board may rely.  See 
Espiritu, supra.  

This is not a case where the evidence is in relative 
equipoise.  The evidence reflects no nexus between service-
connected psoriasis and a currently diagnosed psychiatric 
disorder, and there is no evidence to the contrary.  As such, 
the benefit of the doubt rule articulated in Gilbert and 
38 U.S.C.A. § 5107 is not for application.  See Ortiz, supra.  



ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



